Appellant legally bought whiskey in the wet county of Madison. He took it to his home in the dry county of Colbert. He was arrested and convicted under Code 1940, T. 29, Sec. 98. Prior decisions compel that we affirm his conviction.
Local option is permissible State action under the Fourteenth Amendment. Rippey v. Texas, 193 U.S. 504, 24 S.Ct. 516,48 L.Ed. 767; Lloyd v. Dollison, 194 U.S. 445, 24 S.Ct. 703,48 L.Ed. 1062; and Eberle v. Michigan, 232 U.S. 700, 34 S.Ct. 464,58 L.Ed. 803.
We do not consider that Code 1940, T. 13, Sec. 95, requires us to be bound by the single, separate, specially concurring opinion of Mr. Justice Brown in Holt v. State, 238 Ala. 2,193 So. 89. The majority opinion therein does require that we affirm the judgment below. See also Williams v. State,28 Ala. App. 73, 179 So. 915 (11); and Casmus v. Lee, 236 Ala. 396,183 So. 185, 118 A.L.R. 822.
The judgment of the Law and Equity Court is hereby Affirmed. *Page 80